Order filed March 1, 2018




                                              In The

                            Fourteenth Court of Appeals
                                     NO. 14-18-00007-CV
                                          ____________

                        ISSAC COOK & NAKIA COOK, Appellants

                                                V.

                       MUFADDAL REAL ESTATE FUND, Appellee


                    On Appeal from the County Civil Court at Law No. 1
                                  Harris County, Texas
                             Trial Court Cause No. 1064435

                                           ORDER

      The notice of appeal in this case was filed October 31, 2017. To date, the filing fee of
$205.00 has not been paid. No evidence that appellants are excused by statute or the Texas Rules
of Appellate Procedure from paying costs has been filed. See Tex. R. App. P. 5. Therefore, the
court issues the following order.

      Appellants are ordered to pay the filing fee in the amount of $205.00 to the clerk of this
court on or before March 15, 2018. See Tex. R. App. P. 5. If appellants fail to timely pay the
filing fee in accordance with this order, the appeal will be dismissed.



                                       PER CURIAM